

117 S1411 IS: Lander County Land Management and Conservation Act
U.S. Senate
2021-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1411IN THE SENATE OF THE UNITED STATESApril 28, 2021Ms. Rosen (for herself and Ms. Cortez Masto) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo provide for the conveyance of certain Federal land to Lander County, Nevada, to designate certain wilderness areas in Lander County, Nevada, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Lander County Land Management and Conservation Act.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Lander County land conveyancesSec. 101. Findings.Sec. 102. Definitions.Sec. 103. Conveyances to Lander County, Nevada.TITLE II—Lander County wilderness areasSec. 201. Definitions.Sec. 202. Designation of wilderness areas.Sec. 203. Administration.Sec. 204. Wildlife management.Sec. 205. Release of wilderness study areas.Sec. 206. Native American cultural and religious uses.2.DefinitionsIn this Act:(1)CountyThe term County means Lander County, Nevada. (2)SecretaryThe term Secretary means the Secretary of the Interior. (3)StateThe term State means the State of Nevada.ILander County land conveyances101.FindingsCongress finds that—(1)wildland fires pose a threat to public and private natural resources in the County;(2)expanding and improving the airports in the County through the inclusion of available adjacent land would support firefighting capabilities in the County;(3)the protection, development, and use of water resources in the County play a key role in major economic activities for the County, including—(A)commercial development;(B)mining;(C)agriculture;(D)tourism;(E)recreational activity; and(F)conservation; and(4)recreational and public park opportunities in the County could be substantially enhanced through expansion of the park system in the County.102.DefinitionsIn this title:(1)MapThe term Map means the map entitled Lander County Selected Lands and dated August 4, 2020.(2)Secretary concernedThe term Secretary concerned means—(A)the Secretary, with respect to land under the jurisdiction of the Secretary; and(B)the Secretary of Agriculture, acting through the Chief of the Forest Service, with respect to National Forest System land.103.Conveyances to Lander County, Nevada(a)Conveyance for watershed protection, recreation, and parksNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), not later than 60 days after the date on which the County identifies the parcels of Federal land selected by the County for conveyance to the County from among the parcels identified on the Map as Lander County Parcels BLM and USFS, the Secretary concerned shall convey to the County, subject to valid existing rights and for no consideration, all right, title, and interest of the United States in and to the identified parcels of Federal land (including mineral rights) for use by the County for watershed protection, recreation, and parks. (b)Conveyance for airport facility(1)In generalNotwithstanding the land use planning requirements of sections 202 and 203 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712, 1713), the Secretary shall convey to the County, subject to valid existing rights, including mineral rights, all right, title, and interest of the United States in and to the parcels of Federal land identified on the Map as Kingston Airport for the purpose of improving the relevant airport facility and related infrastructure.(2)CostsThe only costs for the conveyance to be paid by the County under paragraph (1) shall be the survey costs relating to the conveyance.(c)SurveyThe exact acreage and legal description of any parcel of Federal land to be conveyed under subsection (a) or (b) shall be determined by a survey satisfactory to the Secretary concerned and the County.(d)Reversionary clause requiredA conveyance of Federal land under subsection (a) or (b) shall include a reversionary clause to ensure that management of the Federal land conveyed under the applicable subsection shall revert to the Secretary concerned if the Federal land is no longer being managed in accordance with the applicable subsection.(e)Map, acreage estimates, and legal descriptions(1)Minor errorsThe Secretary concerned and the County may, by mutual agreement—(A)make minor boundary adjustments to the parcels of Federal land to be conveyed under subsection (a) or (b); and(B)correct any minor errors in—(i)the Map; or(ii)an acreage estimate or legal description of any parcel of Federal land conveyed under subsection (a) or (b).(2)ConflictIf there is a conflict between the Map, an acreage estimate, or a legal description of Federal land conveyed under subsection (a) or (b), the Map shall control unless the Secretary concerned and the County mutually agree otherwise.(3)AvailabilityThe Secretary shall make the Map available for public inspection in—(A)the Office of the Nevada State Director of the Bureau of Land Management; and(B)the Bureau of Land Management Battle Mountain Field Office.IILander County wilderness areas201.DefinitionsIn this title:(1)MapThe term Map means the map entitled Lander County Wilderness Areas Proposal and dated April 19, 2021.(2)Wilderness areaThe term wilderness area means a wilderness area designated by section 202(a).202.Designation of wilderness areas(a)In generalIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), the following land in the State is designated as wilderness and as components of the National Wilderness Preservation System:(1)Cain mountain wildernessCertain Federal land managed by the Director of the Bureau of Land Management, comprising approximately 6,386 acres, as generally depicted as Cain Mountain Wilderness on the Map, which shall be known as the Cain Mountain Wilderness.(2)Desatoya mountains wildernessCertain Federal land managed by the Director of the Bureau of Land Management, comprising approximately 7,766 acres, as generally depicted as Desatoya Mountains Wilderness on the Map, which shall be known as the Desatoya Mountains Wilderness.(b)BoundaryThe boundary of any portion of a wilderness area that is bordered by a road shall be 100 feet from the centerline of the road.(c)Map and legal description(1)In generalAs soon as practicable after the date of enactment of this Act, the Secretary shall file with, and make available for inspection in, the appropriate offices of the Bureau of Land Management, a map and legal description of each wilderness area.(2)EffectEach map and legal description prepared under paragraph (1) shall have the same force and effect as if included in this title, except that the Secretary may correct clerical and typographical errors in the map or legal description.(d)WithdrawalSubject to valid existing rights, the wilderness areas are withdrawn from—(1)all forms of entry, appropriation, and disposal under the public land laws;(2)location, entry, and patent under the mining laws; and(3)disposition under all laws relating to mineral and geothermal leasing or mineral materials.203.Administration(a)ManagementSubject to valid existing rights, the wilderness areas shall be administered by the Secretary in accordance with the Wilderness Act (16 U.S.C. 1131 et seq.), except that with respect to the wilderness areas—(1)any reference in that Act to the effective date shall be considered to be a reference to the date of enactment of this Act; and(2)any reference in that Act to the Secretary of Agriculture shall be considered to be a reference to the Secretary.(b)LivestockThe grazing of livestock in the wilderness areas, if established before the date of enactment of this Act, shall be allowed to continue, subject to such reasonable regulations, policies, and practices as the Secretary considers to be necessary in accordance with—(1)section 4(d)(4) of the Wilderness Act (16 U.S.C. 1133(d)(4)); and(2)the guidelines set forth in Appendix A of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405).(c)Incorporation of acquired land and interestsAny land or interest in land within the boundary of a wilderness area that is acquired by the United States after the date of enactment of this Act shall be added to, and administered as part of, the wilderness area.(d)Adjacent management(1)In generalCongress does not intend for the designation of the wilderness areas to create protective perimeters or buffer zones around the wilderness areas.(2)Nonwilderness activitiesThe fact that nonwilderness activities or uses can be seen or heard from within a wilderness area shall not preclude the conduct of those activities or uses outside the boundary of the wilderness area.(e)Military overflightsNothing in this title restricts or precludes—(1)low-level overflights of military aircraft over the wilderness areas, including military overflights that can be seen or heard within the wilderness areas;(2)flight testing or evaluation; or(3)the designation or creation of new units of special use airspace, or the establishment of military flight training routes, over the wilderness areas.(f)Wildfire, insect, and disease managementIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)), the Secretary may take such measures in the wilderness areas as are necessary for the control of fire, insects, and diseases (including, as the Secretary determines to be appropriate, the coordination of the activities with a State or local agency).(g)Climatological data collectionIn accordance with the Wilderness Act (16 U.S.C. 1131 et seq.) and subject to such terms and conditions as the Secretary may prescribe, the Secretary may authorize the installation and maintenance of hydrologic, meteorologic, or climatological data collection devices in the wilderness areas if the Secretary determines that the facilities and access to the facilities are essential to flood warning, flood control, or water reservoir operation activities.(h)Water rights(1)FindingsCongress finds that—(A)the wilderness areas are located—(i)in the semiarid region of the Great Basin; and(ii)at the headwaters of the streams and rivers on land with respect to which there are few, if any—(I)actual or proposed water resource facilities located upstream; and(II)opportunities for diversion, storage, or other uses of water occurring outside the land that would adversely affect the wilderness values of the land;(B)the wilderness areas are generally not suitable for use or development of new water resource facilities; and(C)because of the unique nature of the wilderness areas, it is possible to provide for proper management and protection of the wilderness and other values of the land in ways different from the methods used in other laws.(2)PurposeThe purpose of this subsection is to protect the wilderness values of the wilderness areas by means other than a federally reserved water right.(3)Statutory construction(A)No reservationNothing in this title constitutes an express or implied reservation by the United States of any water or water rights with respect to the wilderness areas.(B)State rightsNothing in this title affects any water rights in the State (including any water rights held by the United States) in existence on the date of enactment of this Act.(C)No precedentNothing in this title establishes a precedent with regard to any future wilderness designations.(D)No effect on other designationsNothing in this title affects the interpretation of, or any designation made under, any other Act.(E)No effect on compactsNothing in this title limits, alters, modifies, or amends any interstate compact or equitable apportionment decree that apportions water among and between the State and other States.(4)Nevada water lawThe Secretary shall follow the procedural and substantive requirements of State law in order to obtain and hold any water rights not in existence on the date of enactment of this Act with respect to the wilderness areas.(5)New projects(A)Definition of water resource facility(i)In generalIn this paragraph, the term water resource facility means—(I)an irrigation or pumping facility;(II)a reservoir;(III)a water conservation works;(IV)an aqueduct, canal, ditch, pipeline, well, hydropower project, or transmission or other ancillary facility; and(V)any other water diversion, conservation, storage, or carriage structure. (ii)ExclusionIn this paragraph, the term water resource facility does not include wildlife guzzlers.(B)No licenses or permitsExcept as otherwise provided in this title, on and after the date of enactment of this Act, neither the President nor any other officer, employee, or agent of the United States shall fund, assist, authorize, or issue a license or permit for the development of any new water resource facility within the wilderness areas. 204.Wildlife management(a)In generalIn accordance with section 4(d)(7) of the Wilderness Act (16 U.S.C. 1133(d)(7)), nothing in this title affects or diminishes the jurisdiction of the State with respect to fish and wildlife management, including the regulation of hunting, fishing, and trapping in the wilderness areas.(b)Management activitiesIn furtherance of the purposes and principles of the Wilderness Act (16 U.S.C. 1131 et seq.), the Secretary may conduct any management activities in the wilderness areas that are necessary to maintain or restore fish and wildlife populations and the habitats to support the populations, if the activities are carried out—(1)consistent with relevant wilderness management plans; and(2)in accordance with—(A)the Wilderness Act (16 U.S.C. 1131 et seq.); and(B)appropriate policies, such as those set forth in Appendix B of the report of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), including noxious weed treatment and the occasional and temporary use of motorized vehicles if the use, as determined by the Secretary, would promote healthy, viable, and more naturally distributed wildlife populations that would enhance wilderness values with the minimal impact necessary to reasonably accomplish those tasks.(c)Existing activitiesIn accordance with section 4(d)(1) of the Wilderness Act (16 U.S.C. 1133(d)(1)) and in accordance with appropriate policies such as those set forth in Appendix B of the Committee on Interior and Insular Affairs of the House of Representatives accompanying H.R. 2570 of the 101st Congress (House Report 101–405), the State may continue to use aircraft (including helicopters) to survey, capture, transplant, monitor, and provide water for wildlife populations.(d)Wildlife water development projectsSubject to subsection (f), the Secretary shall authorize structures and facilities, including existing structures and facilities, for wildlife water development projects, including guzzlers, in the wilderness areas if—(1)the structures and facilities would, as determined by the Secretary, enhance wilderness values by promoting healthy, viable, and more naturally distributed wildlife populations; and(2)the visual impacts of the structures and facilities on the wilderness areas can reasonably be minimized.(e)Hunting, fishing, and trapping(1)In generalThe Secretary may designate areas in which, and establish periods during which, for reasons of public safety, administration, or compliance with applicable laws, no hunting, fishing, or trapping will be permitted in the wilderness areas.(2)ConsultationExcept in emergencies, the Secretary shall consult with the appropriate State agency and notify the public before taking any action under paragraph (1).(f)Cooperative agreement(1)In generalThe State, including a designee of the State, may conduct wildlife management activities in the wilderness areas—(A)in accordance with the terms and conditions specified in the cooperative agreement between the Secretary and the State entitled Memorandum of Understanding between the Bureau of Land Management and the Nevada Department of Wildlife Supplement No. 9 and signed November and December 2003, including any amendments to the cooperative agreement agreed to by the Secretary and the State; and(B)subject to all applicable laws (including regulations).(2)References; clark countyFor the purposes of this subsection, any references to Clark County in the cooperative agreement described in paragraph (1)(A) shall be considered to be a reference to the County.205.Release of wilderness study areas(a)FindingCongress finds that, for the purposes of section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)), the following public land has been adequately studied for wilderness designation:(1)The approximately 10,777 acres of the Augusta Mountain Wilderness Study Area within the County that has not been designated as wilderness by section 202(a).(2)The approximately 1,088 acres of the Desatoya Wilderness Study Area within the County that has not been designated as wilderness by section 202(a).(b)ReleaseThe public land described in subsection (a)—(1)is no longer subject to section 603(c) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1782(c)); and(2)shall be managed in accordance with the applicable land use plans adopted under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712).206.Native American cultural and religious uses(a)In generalNothing in this title alters or diminishes the treaty rights of any Indian Tribe (as defined in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5304)).(b)Cultural usesNothing in this title precludes the traditional collection of pine nuts in a wilderness area for personal, noncommercial use consistent with the Wilderness Act (16 U.S.C. 1131 et seq.). 